Citation Nr: 0204556	
Decision Date: 05/15/02    Archive Date: 05/24/02

DOCKET NO.  97-13 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than April 17, 
1990 for a grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Determination of initial rating assignment for PTSD, 
rated 70 percent disabling from April 17, 1990 and 100 
percent disabling from February 1, 1996.


REPRESENTATION

Appellant represented by:	Stephen Pieroni, Attorney


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel



INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from September 1964 to 
January 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in November 
1996 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which implemented the 
Board's decision to grant service connection for PTSD, and 
assigned an initial 30 percent rating, effective October 7, 
1991.  In February 1997, the veteran entered notice of 
disagreement with both the effective date assigned and the 
initial rating; in April 1997, the RO issued a statement of 
the case on both issues (earlier effective date for the grant 
of service connection for PTSD and the initial rating 
assignment); and in May 1997, through his attorney, the 
veteran entered a substantive appeal as to both issues, thus 
placing both issues in appellate status.  In a supplemental 
statement of the case issued in December 2001, the RO 
effectively assigned an earlier effective date for service 
connection for PTSD of April 17, 1990, and assigned initial 
"staged" ratings of 70 percent from April 17, 1990 and 100 
percent from February 1, 1996. 


FINDINGS OF FACT

1.  All evidence necessary to decide the earlier effective 
date and initial rating claims on appeal has been obtained. 

2.  A March 1990 Board decision denied service connection for 
PTSD.

3.  In August 1990, the veteran filed an application to 
reopen a claim for service connection for PTSD. 

4.  Prior to February 1, 1996, the veteran's PTSD was 
productive of not more than severe impairment in the ability 
to establish and maintain effective or favorable 
relationships with people and not more than severe impairment 
in the ability to obtain or retain employment; prior to 
February 1, 1996, the veteran's PTSD was not manifested by 
attitudes of all contacts except the most intimate being so 
adversely affected as to result in virtual isolation in the 
community, or totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or demonstrable inability to obtain or 
retain employment.  


CONCLUSIONS OF LAW

1.  The veteran's claim for an effective date for service 
connection for PTSD prior to April 17, 1990 is without legal 
merit.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 5110, 7104 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.400, 20.1100 
(2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. 
§ 3.159).

2.   The criteria for an initial rating for PTSD in excess of 
70 percent for the period prior to February 1, 1996 have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.102, 3.321(b), 4.1-4.14, 4.132, 
Diagnostic Code 9411 (1996); 66 Fed. Reg. 45,620, 45630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
Board finds that, in this appellant's case, the requirements 
of the Veterans Claims Assistance Act of 2000 and 
implementing regulations have been met.  

In the rating decisions, statement of the case, supplemental 
statements of the case, and letters to the veteran, the RO 
advised the veteran of what must be demonstrated to establish 
an earlier effective date for PTSD and a higher initial 
rating for PTSD (for the remaining relevant period prior to 
February 1, 1996).  There is no indication that there are any 
additional and relevant VA or other treatment records 
available that would provide a reasonable possibility of 
substantiating the claim for an earlier effective date for 
service connection for PTSD or evaluation in excess of 70 
percent prior to February 1, 1996.  As the veteran has been 
granted a 100 percent staged rating from February 1, 1996, 
evidence which would reflect on the level of disability for 
the period on and after February 1, 1996 is not necessary to 
decide the issues currently on appeal. 

The evidence developed in this case includes VA outpatient 
treatment records, reports of VA examinations, a VA Social 
and Industrial Survey, and letters from VA physicians.  The 
veteran has submitted private medical evidence in support of 
his claims.  The Board finds that the RO has obtained, or 
made reasonable efforts to obtain, all records or other 
evidence which might be relevant to the appellant's claims, 
and the appellant has not identified any additional treatment 
records or other evidence which exists and has not been 
obtained.  All evidence necessary to decide the appeals for 
an earlier effective date for service connection for PTSD and 
an initial rating claim has been obtained.  Accordingly, no 
further notice to the appellant or assistance in acquiring 
additional evidence is required by the new statute and 
regulations.  



II.  Procedural History

In this case, in an October 1996 decision, the Board granted 
an appeal for service connection for PTSD.  In a November 
1996 rating decision, the RO implemented the grant of service 
connection for PTSD, and assigned an initial rating and 
effective date for the grant of service connection.  In 
February 1997, the veteran entered notice of disagreement 
with both the effective date assigned and the initial rating 
assigned.  In April 1997, the RO issued a statement of the 
case on both issues (an earlier effective date for the grant 
of service connection for PTSD and the initial rating 
assignment).  In May 1997, through his attorney, the veteran 
entered a substantive appeal as to both issues, thus placing 
both issues in appellate status.  See 38 C.F.R. § 20.200 
(2001) (an appeal consists of a timely filed notice of 
disagreement in writing and, after a statement of the case, a 
timely filed substantive appeal).  

By submitting the substantive appeal in May 1997, the veteran 
perfected appeals on the issues of the initial rating 
assignment for PTSD and the effective date for the grant of 
service connection for PTSD, notwithstanding other 
characterizations of these issues at various times during the 
appeal (for example, characterization of the issues as a 
single issue, or as entitlement to an earlier effective date 
for "increased evaluation" for a 100 percent rating).  The 
issues of initial rating assignment for PTSD and the 
effective date for the grant of service connection for PTSD 
are separate and distinct issues.  See Barrera v. Gober, 122 
F.3d 1030, 1037 (Fed. Cir. 1997).  As the veteran had 
perfected appeals as to these issues, no further action 
beyond the February 1997 notice of disagreement and the May 
1997 substantive appeal was required to continue these 
appeals.  See 38 C.F.R. § 20.302(c) (2001) (a response to a 
supplemental statement of the case is optional).  Although 
the veteran, through his attorney, chose to respond to 
various supplemental statements of the case (and a 
supplemental statement of the case erroneously designated as 
a "statement of the case"), no further response was 
required after the May 1997 substantive appeal to perfect the 
appealed issues.  Through his attorney, the veteran filed a 
timely notice of disagreement and substantive appeal; 
therefore, notwithstanding the procedural complexities of 
this case, no question should have subsequently arisen 
regarding the timeliness of appeal of an earlier effective 
date claim. 

In a supplemental statement of the case issued in December 
2001, through a finding of error in prior rating decisions 
during the appeal, the RO effectively assigned an effective 
date for service connection for PTSD of April 17, 1990, and 
effectively assigned initial "staged" ratings of 70 percent 
from April 17, 1990 and 100 percent from February 1, 1996.  
While there is an interim procedural history in this case 
prior to the December 2001 RO determination which involved 
the attempted assignment of various effective dates and 
attempts to assign various staged ratings, the net result of 
the December 2001 RO determination is that the issues on 
appeal are as indicated on the title page of this decision.  
The December 2001 supplemental statement of the case also 
corrected an earlier erroneous assignment of December 1988 as 
the effective date of an original rating (reflected in the 
April 1997 statement of the case).  As the maximum schedular 
100 percent rating has been assigned for the period from 
February 1, 1996, the only remaining relevant period to be 
considered on appeal for initial rating assignment is the 
period prior to February 1, 1996, for which a 70 percent 
schedular rating has been assigned.  

The various rating decisions, statement of the case, and 
supplemental statements of the case have informed the veteran 
of the correct legal requirements to establish the claims 
sought on appeal, and have identified the issues on appeal.  
The Board finds that the veteran is not prejudiced by the 
Board's current decision on the merits.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

III. Earlier Effective Date for Service Connection for PTSD

The veteran has contended that "at least" various effective 
dates are warranted for the grant of service connection for 
PTSD.  Through his attorney, his contentions included at 
various times that an effective date as early as December 
1988 should be assigned for the grant of service connection 
for PTSD because December 1988 is the date the veteran filed 
his initial claim for service connection for PTSD. 

The veteran's attorney acknowledged at various points an 
understanding of the finality of the March 1990 Board 
decision, especially following a denial of a motion for 
reconsideration of the March 1990 Board decision and a 
refusal by the United States Court of Appeals for Veterans 
Claims (Court) to entertain an appeal of denial of 
reconsideration.  The veteran's requests for an effective 
date for service connection for PTSD include requests for an 
effective date to "at least" various specified dates 
(including November 1991, but impliedly earlier), and 
explicitly included unwithdrawn requests for an effective 
date as early as December 1988.  Following the December 2001 
RO determination of an April 17, 1990 effective date for 
service connection, the veteran, including through his 
attorney, has not withdrawn the appeal for an earlier 
effective date for service connection for PTSD.  See 
38 C.F.R. § 20.204 (2001).  The Board must, therefore, now 
consider this aspect of the earlier effective date claim.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A.  § 5110(a), which provides that, 
unless specifically provided otherwise, the effective date of 
an award based on a claim reopened after final adjudication 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor" (emphasis added).  The implementing regulations 
provide that the effective date of compensation based on a 
claim received after a final disallowance, or reopened claim, 
will be the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii),(r).  
There is an exception to this effective date rule if a 
compensation claim is made within one year following the 
veteran's service discharge, but the exception does not apply 
in this case as the veteran was discharged in 1968 and there 
is no allegation that he submitted a claim for service 
connection for PTSD within one year following his service 
discharge.

In reviewing the relevant procedural history of this case, 
the Board observes that the veteran's initial application for 
service connection for PTSD was received by the RO in 
December 1988.  However, the ensuing appeal of that claim to 
the Board resulted in a final Board decision denial of the 
appeal for service connection for PTSD in March 1990.  That 
Board decision was final when issued and new and material 
evidence was required to reopen a claim for service 
connection for PTSD.  38 U.S.C.A. §§ 5108, 7104(b).  

Following the final March 1990 Board decision, on August 24, 
1990, the veteran submitted an application to reopen a claim 
for service connection for PTSD.  The RO, by its 
determination that entitlement to a 70 percent rating for 
PTSD arose on April 17, 1990 and its assignment of an 
effective date accordingly, effectively found that 
entitlement to service connection for PTSD arose on April 17, 
1990.  Notwithstanding the RO's determination with regard to 
the assignment of an effective date for service connection 
for PTSD, August 24, 1990 is the date of application to 
reopen a prior final denial of the claim by the Board in 
March 1990.  

Even assuming that the medical evidence showed that, on April 
17, 1990, the veteran's PTSD was related to service, 38 
U.S.C.A. § 5110(a) specifically and unambiguously provides 
that the effective date of an award based on a claim reopened 
after final adjudication "shall not be earlier than the date 
of receipt of application therefor."  The undisputed date of 
application to reopen in this case is August 24, 1990.  As 
the date of receipt of claim (to reopen) in this case (August 
24, 1990), subsequent to the final March 1990 Board decision, 
is later than the date entitlement arose (determined by the 
RO to be April 17, 1990), the proper effective date for 
service connection for PTSD is the date of claim, August 24, 
1990.  38 C.F.R. § 3.400(q)(1)(ii),(r).  As the currently 
assigned effective date for service connection for PTSD is 
April 17, 1990, which is earlier than August 24, 1990, the 
Board must find that the veteran's claim for an effective 
date for service connection for PTSD prior to April 17, 1990 
is without merit.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 
5110, 7104  (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.400, 
20.1100; 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159).

IV.  Initial Rating Assignment

As indicated above, the RO effectively assigned initial 
"staged" ratings of 70 percent from April 17, 1990 and 100 
percent from February 1, 1996.  Therefore, the only remaining 
period for determination of initial rating assignment to be 
addressed in this appeal is the period prior to February 1, 
1996, for which an initial rating of 70 percent has been 
assigned.  

The veteran contends that, for the period prior to February 
1, 1996, his PTSD warrants a 100 percent rating.  He contends 
that a May 1999 letter from a VA psychiatrist (which 
references an October 1990 letter by the same VA 
psychiatrist) reflects that the veteran was "totally 
disabled" since 1990.  Through his attorney, the veteran 
contends that, because his PTSD has not worsened since the 
initial disability rating, he should have received an initial 
rating of 100 percent even though he was unaware that he 
deserved a 100 percent disability rating. 

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Where an award of service connection for a disability has 
been granted and the assignment of an initial rating for that 
disability is disputed, separate ratings can be assigned for 
separate periods of time based on the facts found.  In other 
words, the ratings may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. 
§ 4.1.  

Under the criteria of 38 C.F.R. § 4.132, Diagnostic Code 
9411, in effect through November 6, 1996, a 70 percent rating 
encompassed severe impairment in the ability to establish and 
maintain effective or favorable relationships with people, 
and psychoneurotic symptoms that were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  38 C.F.R. § 4.132.  A 100 
percent schedular rating under the rating criteria in effect 
prior to November 7, 1996 was warranted: where the attitudes 
of all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community; 
or with totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or for demonstrable inability to obtain 
or retain employment.  38 C.F.R. § 4.132 (1996).  The Court 
has held that the criteria for the 100 percent schedular 
rating under the regulations in effect prior to November 7, 
1996 provide three independent bases for assignment of a 100 
percent schedular rating for a psychiatric disorder.  See 
Johnson v. Brown, 7 Vet. App. 95, 97-99 (1994).

The Board notes, parenthetically, that the rating criteria 
for evaluating mental disorders were changed, effective 
November 7, 1996.  As the effective date of the revisions is 
not until after the time period in question in the present 
case, the Board must consider the previous version of the 
regulation.

After a review of all the evidence of record, whether or not 
each item is specifically discussed, and not just the 
evidence of record prior to February 1, 1996, the Board finds 
that the preponderance of the evidence is against an initial 
rating in excess of 70 percent because, for the period prior 
to February 1, 1996, the veteran's PTSD was productive of not 
more than severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411.  
In this case, the evidence reflects that the veteran began 
receiving treatment for PTSD symptoms in May 1988.  VA 
outpatient treatment records from May 1988 to January 1989 
reflect symptoms of sad and anxious affect, depressed affect, 
hypersensitivity/startle response, dysthymia and 
hopelessness, irritability and easily agitated, anger, 
inability to interact normally in a social setting, and 
insomnia.  In June 1988, the veteran reported that he 
experienced more satisfaction with his life and relationships 
and experienced a decrease in dysthymia.  

An August 1989 clinical psychologist report from the Vet 
Center reflects that the veteran was being treated on a 
weekly basis for PTSD.  The indication was that PTSD 
interfered with the veteran's ability to function on the job 
and to lead a normal life and affected the veteran's 
development, due to such symptoms as: hyperstartle to 
unexpected noises, apprehension and agitation, sleep 
disturbances, nightmares, frequent change of jobs, anger, 
anxiety and panic, and difficulty in establishing and 
maintaining relationships. 

A February 1989 VA examination report reflects that the 
veteran was diagnosed with delayed onset of PTSD.  The 
relevant symptoms at that time included that the veteran had 
anxiety, depression and despondency, anger, hypersensitivity, 
flashbacks, nightmares, sleep difficulty, and poor 
concentration and had held about 10 jobs in eight years.  

In a letter received in September 1989, the veteran reported 
that he experienced hyperstartle, depression, flashbacks, 
anger, difficulty concentrating, and difficulty with social 
skills.  He also indicated that he was on medication for 
these symptoms.  

VA outpatient treatment records reflect that a PTSD 
evaluation on April 17, 1990, including psychological 
testing, indicated that the veteran's PTSD manifested in 
symptoms including flashbacks, depression, insomnia, 
emotional constriction, anxiety, intrusiveness, avoidance, 
hyperarousal, and social alienation, characterized as 
symptoms of "pronounced severity."   

In a letter dated in September 1990, the veteran wrote that 
his PTSD symptoms included nightmares, sleep disturbance, 
"edginess," and other symptoms.  

In a letter dated in October 1990, a VA psychiatrist wrote 
that the veteran's PTSD "effects [sic] his ability to work 
and his social relationships."  

An August 1991 VA psychiatrist letter reflects the opinion 
that the veteran suffered from "severe" PTSD.  The symptoms 
included guilt, nightmares, sleep disturbance, irritability, 
anxiety, impaired concentration, hyperstartle, emotional 
numbing and social isolation which had severely impaired 
interpersonal relationships.  The examiner indicated that the 
veteran had severe impairment of occupational functioning, 
including that the veteran had to quit jobs to avoid physical 
altercations.  

A July 1992 letter from a VA psychiatrist reflects that the 
veteran's PTSD was manifested by the following symptoms: 
recurrent and intrusive memories, nightmares, flashbacks, 
avoidance, depression, feelings of estrangement from others, 
hopelessness, sleep difficulty, irritability, anger and 
explosive outbursts, difficulty concentrating, and 
hypervigilance.  This VA psychiatrist opined that the 
veteran's PTSD symptomatology had been sufficiently severe 
and chronic to have interfered with maintaining intimate 
relationships and to have disrupted his ability to work and 
cost him numerous jobs, including inability to work in the 
field of electronics for which he was trained.  The examiner 
indicated that the veteran had achieved some relief (partial 
remission) from his PTSD symptoms, although the veteran 
remained "substantially disabled by this severe and 
debilitating disorder."  

At a VA PTSD examination in April 1995, the veteran reported 
that he was then employed but had lost several jobs.  He 
complained of depression, anxiety, intrusive thoughts, 
flashbacks, hyperstartle, and irritability.  Examination 
noted that the veteran was tense, with anxious mood and 
depression.  The diagnosis was PTSD. 

A VA psychiatrist letter dated in March 1996 reflects that 
psychological testing reflected moderate impact on social 
functioning and mild impact on occupational functioning.  A 
July 1996 review by the same psychiatrist noted interference 
with social and occupational functioning, including inability 
to perform jobs in the field of specialization, and offered 
the opinion that the veteran made a tremendous effort to 
maintain his job and to maintain some basic relationship with 
people, and that the veteran was basically isolated to 
himself, with difficulties handling daily life stressors. 

A March 1997 VA Social and Industrial Survey reflects the 
opinion that it could be expected that the veteran would have 
difficulty on the job, that his jobs would not last long, and 
it was doubtful whether the veteran could hold productive 
employment.  The symptoms productive of impairment were 
considered to be anxiety, nervousness, edginess, and 
difficulty relating to people.    

Subsequent private and VA letters, examination reports, and 
outpatient treatment records reflect that the veteran's PTSD 
warranted the currently assigned 100 percent rating assigned 
from February 1, 1996.  The evidence reflects that the 
veteran has been unemployed since February 1996.  

After a review of all the evidence of record, the Board finds 
that, for the period prior to February 1, 1996, the veteran's 
PTSD was productive of not more than severe impairment in the 
ability to establish and maintain effective or favorable 
relationships with people and not more than severe impairment 
in the ability to obtain or retain employment.  Of special 
significance are the actual PTSD symptoms manifested and the 
overall characterization by various examiners of the level of 
impairment as severe impairment of social and occupational 
functioning.  The Board notes that the impairment due to PTSD 
included that the veteran had to quit jobs to avoid physical 
altercations.  A 70 percent rating for PTSD under Diagnostic 
Code 9411 specifically contemplates this level of "severe" 
impairment in the veteran's ability to "retain" employment 
for the period prior to February 1, 1996.  

With regard to the level of impairment in the ability to 
obtain or retain employment, the Board has considered the 
contention that a May 1999 letter from a VA physician 
reflects that the veteran was "completely disabled by" PTSD 
as early as 1990.  In his May 1999 letter, the VA physician 
wrote that his October 1990 letter indicated that the veteran 
was "completely disabled by" PTSD.  In his October 1990 
letter, however, what this VA physician actually wrote was 
that the veteran's PTSD "effects [sic] his ability to work 
and his social relationships"; the opinion did not include 
any language regarding complete disability, nor did it 
contain any language which could fairly be construed as an 
opinion that the veteran's PTSD was productive of virtual 
isolation in the community, totally incapacitating symptoms, 
or demonstrable inability to obtain or retain employment.  As 
indicated, the medical evidence of record and the veteran's 
reported PTSD symptoms of record at the time of this 
examination are consistent with the rating criteria for not 
more than severe impairment as contemplated by a 70 percent 
rating for PTSD.  The 70 percent rating criteria specifically 
contemplates the veteran's frequent job changes during the 
period prior to February 1996.  The PTSD symptoms during this 
period do not support any interpretation of complete 
disability or total impairment due to PTSD.  The Board finds 
that the VA physician's October 1990 statement (which did not 
contain an opinion of total disability or inability to obtain 
or retain employment), which was rendered contemporaneously 
with examination of the veteran and consistent with the 
symptoms of record at the time, is more probative of the 
level of severe disability manifested by the veteran's severe 
PTSD symptomatology at that time than is the VA physician's 
May 1999 characterization of what his October 1990 letter is 
supposed to have said (essentially total industrial 
impairment).   

With regard to whether a 100 percent rating is warranted for 
the period prior to February 1, 1996, the Board further finds 
that the veteran's PTSD did not manifest symptomatology 
during this time which more nearly approximated the criteria 
for a 100 percent rating under Diagnostic Code 9411.  For the 
period prior to February 1, 1996, the veteran's PTSD was not 
manifested by attitudes of all contacts except the most 
intimate being so adversely affected as to result in virtual 
isolation in the community, or totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or 
demonstrable inability to obtain or retain employment.  
38 C.F.R. § 4.132.  The first medical opinion evidence of 
virtual isolation in the community was in a July 1996 VA 
psychiatric review.  The evidence of record does not 
demonstrate totally incapacitating psychoneurotic symptoms as 
contemplated by the 100 percent rating criteria prior to 
February 1, 1996.  As the evidence above reflects, the 
veteran was employed until February 1996; his frequent job 
changes are specifically contemplated by the rating criteria 
under Diagnostic Code 9411 (severe impairment in the ability 
to retain employment) for the initially assigned 70 percent 
rating for the period prior to February 1, 1996.  38 C.F.R. 
§ 4.132. 

For these reasons, the Board finds that, for the period prior 
to February 1, 1996, the criteria for an initial rating for 
PTSD in excess of 70 percent have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & West Supp. 2001); 
38 C.F.R. §§ 3.102, 3.321(b), 4.1-4.14, 4.132, Diagnostic 
Code 9411 (1996); 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. 
§ 3.159).  

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  In this case, there has been no showing 
that, for the period prior to February 1, 1996, the veteran's 
service-connected PTSD disability has independently caused 
marked interference with employment, necessitated frequent 
periods of hospitalization, or otherwise rendered 
impracticable the regular schedular standards for rating PTSD 
disability for this period of the claim.  The veteran's PTSD 
symptomatology, the level of social and industrial 
impairment, including interference with the ability to retain 
employment, are specifically contemplated by the schedular 
rating criteria and addressed by the evidence of record.  
Under these circumstances, in the absence of factors 
suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).  

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issues on appeal.  However, as the preponderance of the 
evidence is against the appeal for an earlier effective date 
for service connection for PTSD and the initial rating 
assignment for PTSD (for the period prior to February 1, 
1996), the record does not demonstrate an approximate balance 
of positive and negative evidence as to warrant the 
resolution of either of these issues on that basis.  
38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. § 3.102. 


ORDER

An appeal for an effective date earlier than April 17, 1990 
for the grant of service connection for PTSD is denied.

An appeal for an initial rating for PTSD, in excess of 70 
percent for the period prior to February 1, 1996, is denied. 



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

